UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number 000-17520 VHGI HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 75-2276137 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 777 Main St. Suite 3100 Fort Worth, TX76102 (Address of principal executive offices) (Zip Code) (817) 820-7080 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Shares issued and outstanding of the registrant’s $.001 par value common stock as of June 30, 2011:85,958,536. The purpose of this Amendment No. 1 to VHGI Holdings, Inc.’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011, is solely to furnish Exhibit 101 to the Form 10-Q and make conforming changes to Item 6. Exhibits.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other substantive changes have been made to the Form 10-Q.This Amendment does not reflect events that may have occurred subsequent to the original filing date. ITEM 6.EXHIBITS The following exhibits are filed with this Quarterly Report on Form10-Q or are incorporated by reference as described below. EXHIBIT NO. DESCRIPTION OF EXHIBIT Certificate of Ownership Merging VHGI Holdings, Inc. into VirtualHealth Technologies, Inc., effective March 23, 2010 (Incorporated by reference to Exhibit 3.1 to the Company’s Current Report on Form 8-K filed with the Commission on March 29, 2010) 3(i) Amended and Restated Certificate of Incorporation, dated August 24, 2006. (incorporated by reference to Exhibit 3(i) of the Quarterly Report on Form 10-Q filed with the Commission on August 15, 2011). 3(ii) By-Laws (Incorporated by reference to Exhibit 3(ii).1 of the Company’s Form 10-KSB, dated December 31, 2003) Convertible Promissory Note, dated June 28, 2011, made in favor of the Company by Lily Group Inc. (incorporated by reference to Exhibit10.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 15, 2011). Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (incorporated by reference to Exhibit 31.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 15, 2011). Certification pursuant to 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (incorporated by reference to Exhibit 32.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 15, 2011). 101 Interactive data files pursuant to Rule 405 of Regulation S-T. SIGNATURES Pursuant to the requirements of the Exchange Act of 1934, the registrant duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August31, 2011 VHGI HOLDINGS, INC. By /s/ DouglasP. Martin Douglas P. Martin, Chief Executive Officer
